Hunt v Hunt (2015 NY Slip Op 09405)





Hunt v Hunt


2015 NY Slip Op 09405


Decided on December 23, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2015-00661
 (Index No. 1944/08)

[*1]Melissa Hunt, appellant, 
vMichael Hunt, respondent.


Debra P. Marin, Ossining, NY, for appellant.
Santoro & Scigliano, Carmel, NY (Sarah R. Scigliano of counsel), for respondent.

DECISION & ORDER
Appeal from a judgment of divorce of the Supreme Court, Putnam County (Victor G. Grossman, J.), dated December 8, 2014. The judgment, insofar as appealed from, inter alia, awarded the plaintiff child support in the sum of $1,647 per month and incorporated a summer access order.
ORDERED that the judgment of divorce is affirmed insofar as appealed from, with costs.
In this matrimonial action, after a nonjury trial, the Supreme Court, Putnam County (Francis A. Nicolai, J.) issued a decision dated October 2, 2013, which, inter alia, awarded the plaintiff child support in the sum of $2,449.50 per month. In an order dated July 17, 2014, the Supreme Court granted the defendant's motion pursuant to CPLR 4404(b) to modify the child support provision, reducing the child support awarded to the plaintiff to the sum of $1,647 per month. The plaintiff appeals from so much of the judgment entered upon the order.
The Supreme Court properly considered the parties' shared custody arrangement in granting that branch of the defendant's motion which was pursuant to CPLR 4404(b) to modify the decision dated October 2, 2013, so as to reduce his basic child support obligation (see Bast v Rossoff, 91 NY2d 723, 730-732; Ochs v Ochs, 40 AD3d 1061, 1062; Gainey v Gainey, 303 AD2d 628).
Moreover, in calculating the parties respective child support obligations, the Supreme Court properly used the parties' income as reported on their most recent federal income tax return (see Domestic Relations Law § 240[1-b][b][5][i]; Matter of Krukenkamp v Krukenkamp, 54 AD3d 345, 346).
The plaintiff's contention with respect to the summer access order is without merit.
DILLON, J.P., DICKERSON, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court